CHATFIELD, District Judge.
This affidavit contains conclusions both of fact and of law. The motion to strike it from the record, or in the alternative to allow cross-examination, will be denied as unnecessary. The affidavit in its present form could not be used as proof, except where it sets forth definite allegations Of fact. When these allegations are conclusions of law, from documents or exhibits not before the court, the defendant, of course, would be entitled to the production of the exhibits and a right to cross-examine the witness, inasmuch as it has interposed an objection by making the motion to disregard or to strike out the affidavit.
It appears, however, that determination ’of the main application— that is, for an accounting as to these dividends — will dispose of the present motion and protect the defendant in all regards.
The present application will therefore be denied without prejudice.